Citation Nr: 1301085	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  06-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of trauma to the left eye.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1968 to May 1972, and from March 1973 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied reopening the Veteran's claim of entitlement to service connection for refractive error, chronic residuals of trauma to the left eye injury on the basis that new and material evidence had not been submitted.  In September 2005, the Veteran testified at the RO before a Decision Review Officer.  A transcript of that hearing is of record.  The Veteran withdrew a request for a Board hearing in writing in December 2010.  38 C.F.R. § 20.704(e).  This matter was previously before the Board in April 2011 at which time it was remanded to the RO in compliance with due process requirements; namely, to provide the Veteran with proper notice of the Veterans Claims Assistance Act of 2000 (VCAA).  As VCAA letters were issued to the Veteran in April 2011 and June 2011 with respect to this issue, there has been substantial compliance with the Board's April 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Also before the Board on appeal in April 2011 were the issues of entitlement to a rating in excess of 10 percent for hemorrhoids and entitlement to an effective date earlier than June 25, 2004, for the grant of service connection for tinnitus, to include whether the October 1990 RO decision, which denied entitlement to service connection for tinnitus, should be reversed or revised on the grounds of clear and unmistakable evidence.  In April 2011, the Board dismissed the issue of entitlement to a rating in excess of 10 percent for hemorrhoids pursuant to the Veteran withdrawing the issue in writing in February 2009.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b).  Consequently, this issue will not be further addressed.  With respect to the issue of entitlement to an effective date earlier than June 25, 2004, for the grant of service connection for tinnitus, to include whether the October 1990 RO decision, which denied entitlement to service connection for tinnitus, should be reversed or revised on the grounds of clear and unmistakable evidence, the RO granted an earlier effective of September 1, 1989, for the grant of service connection for tinnitus in October 2012.  This effective date is the day following the Veteran's discharge from active duty service.  Thus, as this represents a full grant of the benefits sought regarding this issue, it too will not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the issue on appeal is whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of trauma to the left eye.  In a recent letter from the Veteran to the RO received in December 2012 (which follows the issuance of the most recent supplemental statement of the case in November 2012), the Veteran informed VA that he wanted to clarify his present claim.  In this regard, he explained that the issue was entitlement to service connection for scarring of his left eyelid due to trauma (being struck by a wire while working on a telephone pole in service).  He went on to report that his initial examination following his service discharge, in December 1989, contains an eye diagnosis.  

The above notwithstanding, in reviewing the record, the Board finds that there is an outstanding claim of clear and unmistakable error (CUE) with respect to the October 1990 rating decision that denied service connection for refractive error and chronic residuals of trauma to the left eye.  In this regard, the Veteran asserted in writing in December 2005 that he was claiming CUE with respect to an eye injury that had been diagnosed during his "separation examination", but had not been service connected or rated.  He enclosed a copy of the December 1989 VA examination report in support of his CUE claim.  This report diagnosed the Veteran as having history of trauma to the left eye, refractive error and notes that he had a small scar on his brow.  The Veteran again raised a claim of CUE on a substantive appeal that he filed in August 2006.  Although the Veteran did not specifically identify the October 1990 rating decision as the basis of his CUE claim, the fact that he has based his claim on the results of a December 1989 examination report which he says supports a residual eye disability, a report which precedes the October 1990 adverse rating decision, the Board construes his claim of CUE as in regard to the RO's October 1990 rating decision.  

Under applicable laws and regulations, RO decisions that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) (2012); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Relevant to the Veteran's claim, the essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994). 

The Board further finds that this outstanding CUE claim is inextricably intertwined with the application to reopen the claim for service connection for residuals of an eye injury now on appeal.  If the RO were to determine there was CUE in the prior RO decision of October 1990, the instant claim to reopen pertaining to residuals of an eye injury could be rendered moot.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined " when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board may not proceed with appellate review of the new and material evidence issue until the RO has adjudicated the outstanding CUE claim. 

Lastly, while the Board referred the issues of entitlement to service connection for scarring of the left eyelid due to trauma and aggravation of any pre-existing reduced vision to the RO in the April 2011 remand for adjudication, the Board finds that with the Veteran's December 2012 clarification these issues are actually part and parcel of the application to reopen the claim of entitlement to service connection residuals of trauma to the left eye.  Thus, they need not be separately adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the Veteran's claim that there was CUE in the October 1990 rating decision that denied service connection for refractive error, chronic residuals of trauma to the left eye.  In this regard, the Veteran asserts that the RO failed to service connect a diagnosed eye disability noted at a December 1989 VA examination.  The RO must notify the Veteran and his representative of the determination and furnish notice of appellate rights and procedures so that the Veteran may have the opportunity to initiate an appeal on the clear and unmistakable error issue if he so desires. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a fully responsive SSOC that includes clear reasons and bases for all determinations and afford them a reasonable opportunity for response.  The case should then be returned to the Board for appellate review of all issues which may properly be in appellate status at that time.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


